Title: 1. Bill Declaring When Laws Shall Be in Force, 1779
From: Committee of the Virginia Assembly
To: 


To prevent all Doubt concerning the Time at which the Laws of this Commonwealth shall take place, and be in Force Be it enacted by the General Assembly, that all Laws, or Acts of Assembly, which shall be made or passed during this, or any future Session, shall take place, and be in Force, from and after the last Day of that Session of Assembly in which they shall have been respectively made or passed, and not sooner: Provided nevertheless, that where any Law, or Act of Assembly, shall particularly declare or specify the certain Date, or Time, at which it is to take Place, or be in Force, that such Law, or Act of Assembly, shall accordingly take Place, and be in Force, from and after the Date, or Time, so declared, or specified, and not otherwise.
And for the more effectual publication of the Laws, and the Information of the People; Be it enacted that the Clerk of every County, after every Session of General Assembly, so soon as he shall have received the Laws made, and passed, in such Session, shall deliver them to the Sherif of his County, taking his Receipt for the same, and such Sherif shall, and he is hereby required, at the next Court after such Laws shall have come to his Hands, and having first made due Proclamation at the Court-House Door, to cause all the said Laws to be publickly and distinctly read, and thereafter return them to the Clerk’s office of his County.
